
	
		II
		112th CONGRESS
		1st Session
		S. 832
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Collins (for herself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reauthorize certain port security programs, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SAFE Port Reauthorization
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension of port security programs.
					Sec. 3. Customs-Trade Partnership Against
				Terrorism.
					Sec. 4. Recognition of other countries’ trusted shipper
				programs.
					Sec. 5. Secure Freight Initiative.
					Sec. 6. Strengthening America’s Waterway Watch
				Program.
					Sec. 7. Port security grant program management.
				
			2.Extension of
			 port security programs
			(a)Automated
			 Targeting SystemSection 203(g) of the
			 SAFE Port Act (6 U.S.C. 943(g))
			 is amended by striking paragraphs (1) through (3) and inserting the
			 following:
				
					(1)$32,565,000 for
				fiscal year 2011;
					(2)$33,475,000 for
				fiscal year 2012;
					(3)$34,500,000 for
				fiscal year 2013;
					(4)$35,550,000 for
				fiscal year 2014;
					(5)$36,580,000 for
				fiscal year 2015; and
					(6)$37,710,000 for
				fiscal year
				2016.
					.
			(b)Container
			 Security InitiativeSection 205(m) of the
			 SAFE Port Act (6 U.S.C. 945(m))
			 is amended by striking paragraphs (1) through (3) and inserting the
			 following:
				
					(1)$166,860,000 for
				fiscal year 2011;
					(2)$171,865,000 for
				fiscal year 2012;
					(3)$177,000,000 for
				fiscal year 2013;
					(4)$182,330,000 for
				fiscal year 2014;
					(5)$187,800,000 for
				fiscal year 2015; and
					(6)$193,600,000 for
				fiscal year
				2016.
					.
			(c)Customs-Trade
			 Partnership Against TerrorismSection 223(a) of the
			 SAFE Port Act (6 U.S.C. 973(a))
			 is amended by striking paragraphs (1) through (3) and inserting the
			 following:
				
					(1)$64,500,000 for
				fiscal year 2011;
					(2)$66,400,000 for
				fiscal year 2012;
					(3)$68,400,000 for
				fiscal year 2013;
					(4)$70,500,000 for
				fiscal year 2014;
					(5)$72,500,000 for
				fiscal year 2015; and
					(6)$74,700,000 for
				fiscal year
				2016.
					.
			3.Customs-Trade
			 Partnership Against Terrorism
			(a)Unannounced
			 inspectionsSection 217(a) of
			 the SAFE Port Act (6 U.S.C.
			 967(a)) is amended—
				(1)by striking If at any time
			 and inserting the following:
					
						(1)Failure to meet
				requirementsIf at any
				time
						;
				and
				(2)by inserting after paragraph (1), as
			 redesignated, the following:
					
						(2)Unannounced
				inspectionsThe Secretary, acting through the Commissioner, may
				conduct an unannounced inspection of a C–TPAT participant’s security measures
				and supply chain security practices if the Commissioner determines, based on
				previously identified deficiencies in security measures and supply chain
				security practices of the C–TPAT participant, that there is a significant
				likelihood that such an inspection would assist in confirming the security
				measures in place and further the validation
				process.
						.
				(b)Tier 2
			 ParticipantsSection 215(b) of the SAFE Port Act (6 U.S.C.
			 965(b)) is amended—
				(1)by striking
			 and at the end of paragraph (2);
				(2)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(4)voluntary
				training on supply chain
				security.
						.
				(c)Additional
			 trade benefitsSection 216 of the
			 SAFE Port Act (6 U.S.C. 966) is
			 amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (4),
			 by striking and at the end;
					(C)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
					(D)by adding at the
			 end the following:
						
							(6)voluntary
				training on supply chain security; and
							(7)increased
				information sharing on the security threats described in subsection
				(d).
							;
				and
					(2)by striking
			 subsection (d) and inserting the following:
					
						(d)Private sector
				information sharing on security threats
							(1)In
				generalThe Secretary shall establish a program to promote
				sharing information with Tier 3 participants and other private entities
				regarding—
								(A)potential
				vulnerabilities, attacks, and exploitations of the international supply chain;
				and
								(B)means and methods
				of preventing, responding to, and mitigating consequences from the
				vulnerabilities, attacks, and exploitations described in subparagraph
				(A).
								(2)ContentsThe
				program established under paragraph (1) shall include—
								(A)the creation of
				classified and unclassified means of accessing information that may be used by
				appropriately cleared personnel and that will provide, as appropriate, ongoing
				situational awareness of the security of the international supply chain;
				and
								(B)the creation of
				guidelines to establish a mechanism by which owners and operators of
				international supply chain infrastructure may report actual or potential
				security
				breaches.
								.
				4.Recognition of
			 other countries’ trusted shipper programsSection 218 of the
			 SAFE Port Act (6 U.S.C. 968) is
			 amended by adding at the end the following:
			
				(j)Recognition of
				other countries’ trusted shipper programsNot later than 30 days before entering into
				an arrangement between the United States and a foreign government providing for
				mutual recognition of supply chain security programs, which may result in the
				awarding of benefits described in section 214, 215, or 216 of the SAFE Port
				Act, the Secretary of Homeland Security shall—
					(1)notify Congress of the proposed terms of
				such arrangement; and
					(2)determine, in consultation with the
				Commissioner that the foreign government’s supply chain security program
				provides an equivalent level of supply chain security as provided by the
				Customs-Trade Partnership Against
				Terrorism.
					.
		5.Secure Freight
			 InitiativeSection 232(b) of
			 the SAFE Port Act (6 U.S.C.
			 982(b)) is amended—
			(1)in paragraph (1), by striking A
			 container and inserting Except as provided under paragraph (10),
			 a container; and
			(2)by adding at the
			 end the following:
				
					(10)WaiverThe
				Secretary may waive the application of paragraph (1) if the Secretary certifies
				to Congress that—
						(A)C–TPAT
				revalidations are occurring at least once every 4 years;
						(B)the Container
				Security Initiative has been implemented and is in operation at all high-risk
				foreign ports;
						(C)100 percent of
				cargo containers originating outside the United States undergo a screening to
				identify high-risk containers;
						(D)100 percent of
				the containers that have been identified as high-risk are scanned or searched
				before entering the United States; and
						(E)the additional
				data elements required to be submitted to the Department under section 203 to
				identify high-risk cargo have improved the capabilities of the Automated
				Targeting System, based on empirical evidence of seizures of illegal narcotics
				and dangerous
				materials.
						.
			6.Strengthening
			 America’s Waterway Watch Program
			(a)Immunity
				(1)Immunity for
			 reports of suspected terrorist activity or suspicious behavior and
			 response
					(A)In
			 generalAny individual who, in good faith and based on
			 objectively reasonable suspicion, makes, or causes to be made, a voluntary
			 report of covered activity to an authorized official shall be immune from civil
			 liability under Federal, State, and local law for such report.
					(B)False
			 reportsSubparagraph (A) shall not apply to any report
			 that—
						(i)the
			 individual knew to be false; or
						(ii)was made with
			 reckless disregard for the truth at the time that individual made the
			 report.
						(2)Immunity for
			 response
					(A)In
			 generalAny authorized official who observes, or receives a
			 report of, a covered activity and takes reasonable action in good faith to
			 respond to such activity shall have qualified immunity from civil liability for
			 such action, consistent with the applicable law of the relevant jurisdiction.
			 An authorized official not entitled to assert the defense of qualified immunity
			 shall be immune from civil liability under Federal, State, and local law if
			 such authorized official takes reasonable action, in good faith, to respond to
			 the reported activity.
					(B)Savings
			 provisionNothing in this paragraph may be construed to—
						(i)affect the
			 ability of any authorized official to assert any defense, privilege, or
			 immunity that would otherwise be available under applicable law; or
						(ii)affect any such
			 defense, privilege, or immunity.
						(3)Attorney fees
			 and costsAny individual or authorized official granted immunity
			 from civil liability under this section shall be entitled to recover from the
			 plaintiff all reasonable costs and attorney fees.
				(4)Exemption for
			 FOIAA report regarding a covered activity made under this
			 section shall not be subject to disclosure under section 552 of title 5, United
			 States Code (commonly referred to as the Freedom of Information Act).
				(b)ReportIn
			 accordance with section 801 of the Coast Guard Authorization Act of 2010
			 (Public Law 111–281; 124 Stat. 2989), the Secretary shall submit a report that
			 describes the coordination of the America's Waterway Watch Program and similar
			 critical infrastructure suspicious activity reporting programs within the
			 Department of Homeland Security. In addition to submitting the report to the
			 Committee on Commerce of the Senate and the Committee on Homeland Security of
			 the House of Representatives, the Secretary shall submit the report to the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
			(c)DefinitionsIn
			 this section:
				(1)Act of
			 terrorismThe term act of terrorism has the meaning
			 given the term in section 3077 of title 18, United States Code.
				(2)Authorized
			 officialThe term authorized official means—
					(A)any employee or
			 agent of a vessel, facility, port, or waterway or other person with
			 responsibilities relating to the security of such systems;
					(B)any officer,
			 employee, or agent of the Department of Homeland Security, the Department of
			 Transportation, or the Department of Justice with responsibilities relating to
			 the security of vessels, facilities, ports, or waterways; and
					(C)any Federal,
			 State, or local law enforcement officer.
					(3)Covered
			 activityThe term covered activity means any
			 suspicious transaction, activity, or occurrence that—
					(A)involves, or is
			 directed against, a vessel, facility, port, or waterway; and
					(B)indicates that an
			 individual may be preparing to engage, or is engaging, in a violation of law
			 relating to—
						(i)a
			 threat to a vessel, facility, port, or waterway; or
						(ii)an
			 act of terrorism.
						(4)FacilityThe
			 term facility has the meaning given the term in section 70101(2)
			 of title 46, United States Code.
				7.Port security
			 grant program management
			(a)Determination
			 of applicationsSection 70107(g) of title 46, United States Code,
			 is amended—
				(1)by striking “Any
			 entity” and inserting the following:
					
						(1)In
				generalAny entity
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)DeterminationNotwithstanding
				any other provision of law, the Secretary shall, not later than 60 days after
				the date on which an applicant submits a complete application for a grant under
				this section, either approve or disapprove the
				application.
						.
				(b)Administration
			 of cost share determinationsSection 70107(c)(2) of title 46,
			 United States Code, is amended by inserting after subparagraph (C) the
			 following:
				
					(D)Cost share
				determinationsNotwithstanding any other provision of law, not
				later than 60 days after the date on which an applicant submits a complete
				application for a matching requirement (other than a project specified in
				paragraph (1)), the Secretary shall either approve or disapprove the
				application.
					.
			(c)Administration
			 of extensionsSection 70107(i) of title 46, United States Code,
			 is amended by inserting after paragraph (4) the following:
				
					(5)Extension
				determinationsNotwithstanding any other provision of law, not
				later than 60 days after the date on which an applicant submits a complete
				application for a grant extension, the Secretary shall either approve or
				disapprove the
				application.
					.
			(d)Authorization
			 of appropriationsSection 70107(l) of title 46, United States
			 Code, is amended to read as follows:
				
					(l)Authorization
				of appropriationsThere are authorized to be appropriated
				$300,000,000 for each of the fiscal years 2011 through 2016 to carry out this
				section.
					.
			
